Exhibit 10.1
EXECUTION COPY
SHARE LENDING AGREEMENT
Dated as of June 18, 2008
Among
ENERGY CONVERSION DEVICES, INC. (“Lender”),
and
CREDIT SUISSE INTERNATIONAL (“Borrower”), through CREDIT SUISSE SECURITIES
(USA) LLC, as agent for Borrower (“Borrowing Agent”).
and
     CREDIT SUISSE SECURITIES (USA) LLC, in its capacity as Collateral Agent (as
hereinafter defined). This Agreement sets forth the terms and conditions under
which Borrower may borrow from Lender shares of Common Stock.
     The parties hereto agree as follows:
     Section 1. Certain Definitions.  The following capitalized terms shall have
the following meanings:
     “Affiliate” has the meaning within Section 203 of the Delaware General
Corporation Law.
     “Beneficial Ownership” has the meaning within Section 13 of the Exchange
Act and the rules promulgated thereunder.
     “Business Day” means, with respect to any Loan hereunder, a day on which
regular trading occurs in the principal trading market for the Common Stock.
     “Cash” means any coin or currency of the United States as at the time shall
be legal tender for payment of public and private debts.
     “Clearing Organization” means The Depository Trust Company, or, if agreed
to by Borrower and Lender, such other securities intermediary at which Borrower
(or Borrowing Agent) and Lender maintain accounts.
     “Closing Price” on any day means, with respect to the Common Stock (i) if
the Common Stock is listed or admitted to trading on a U.S. securities exchange
registered under the Exchange Act or is included in the OTC Bulletin Board
Service (operated by the National Association of Securities Dealers, Inc.), the
last reported sale price, regular way, in the principal trading session on such
day on such market on which the Common Stock is then listed or is admitted to
trading

 



--------------------------------------------------------------------------------



 



(or, if the day of determination is not a Business Day, the last preceding
Business Day) and (ii) if the Common Stock is not so listed or admitted to
trading or if the last reported sale price is not obtainable (even if the Common
Stock is listed or admitted to trading on such market), the average of the bid
prices for the Common Stock obtained from as many dealers in the Common Stock
(which may include Borrower or its Affiliates), but not exceeding three, as
shall furnish bid prices available to the Lender.
     “Collateral” means any Cash or Non-Cash Collateral.  Each of the parties to
this Agreement hereby agrees that Cash and each item within the definition of
Non-Cash Collateral shall be treated as a “financial asset” as defined by
Section 8-102(a)(9) of the UCC.
     “Collateral Account” means the securities account of the Collateral Agent
maintained on the books of Credit Suisse Securities (USA) LLC, as securities
intermediary, and designated “Credit Suisse Securities (USA) LLC, as Collateral
Agent of Lender, as pledgee of Credit Suisse International, as Borrower of
Loaned Shares.”  Any Collateral deposited in the Collateral Account shall be
segregated from all other assets and property of the Collateral Agent, which
segregation may be accomplished by appropriate identification on the books and
records of the Collateral Agent, as a “securities intermediary” within the
meaning of the UCC. The securities intermediary acknowledges that the Collateral
Account is maintained for the Collateral Agent and undertakes to treat the
Collateral Agent as entitled to exercise the rights that comprise the Collateral
credited to the Collateral Account. For purposes of UCC Section 9-301(2), the
Collateral Account and the Collateral will reside in New York, New York.
     “Collateral Agent” means Credit Suisse Securities (USA) LLC, in its
capacity as collateral agent for Lender hereunder, or any successor thereto
under Section 20.
     “Collateral Percentage” means 100%.
     “Common Stock” means shares of Common Stock, par value $0.01 per share, of
Lender, or any other security into which the Common Stock shall be exchanged or
converted as the result of any merger, consolidation, other business
combination, reorganization, reclassification, recapitalization or other
corporate action (including, without limitation, a reorganization in
bankruptcy), in each case not involving an Unaffiliated Third Party.
     “Convertible Notes” means the $275,000,000 aggregate principal amount of
3.0% Senior Convertible Notes due 2013 issued by Lender, or up to $316,250,000
aggregate principal amount to the extent the option to purchase additional 3.0%
Senior Convertible Notes due 2013 is exercised in full as set forth in the
underwriting agreement relating to the initial purchase of the Convertible
Notes.
     “Credit Downgrade” occurs when the Borrower receives a rating for its long
term, unsecured and unsubordinated indebtedness that is below A- by Standard and
Poor’s Ratings Group, or its successor (“S&P”), or below A3 by Moody’s Investors
Service, Inc., or its successor (“Moody’s”), or, if either S&P or Moody’s ceases
to rate such debt, an equivalent or lower rating by a substitute rating agency
mutually agreed upon by the Lender and the Borrower.

2



--------------------------------------------------------------------------------



 



     “Credit Upgrade” occurs when the Borrower receives a rating for its long
term, unsecured and unsubordinated indebtedness that is A- or better by S&P or
A3 or better by Moody’s, or, if either S&P or Moody’s ceases to rate such debt,
an equivalent or higher rating by a substitute rating agency mutually agreed
upon by the Lender and the Borrower.
     “Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Indenture” means the Indenture dated as of June 24, 2008, between the
Lender and The Bank of New York Trust Company, N.A., as trustee, as supplemented
by the first supplemental indenture to be dated as of June 24, 2008, pursuant to
which the Convertible Notes will be issued (the “First Supplemental Indenture”).
     “Interested Stockholder” has the meaning as set forth in Section 203 of the
Delaware General Corporation Law.
     “Loan Availability Period” means the period beginning with the date of
issuance of the Convertible Notes and ending on the earliest of (i) June 15,
2013, (ii) the date as of which the Lender has notified the Borrower in writing
of its intention to terminate this Agreement at any time after the latest of
(y) the date on which the entire principal amount of the Convertible Notes
ceases to be outstanding and (z) the date on which the entire principal amount
of any additional convertible securities of the Lender which the Lender has in
writing consented to permit the Borrower to hedge under this Agreement ceases to
be outstanding, in each case, whether as a result of conversion, redemption,
repurchase, cancellation or otherwise and (iii) the date on which this Agreement
shall terminate in accordance with the terms of this Agreement.
     “Loaned Shares” means shares of Common Stock initially transferred to the
Borrower in a Loan hereunder until such Loan or portion thereof is terminated
and a corresponding number of Loaned Shares is transferred to Lender pursuant to
this Agreement; provided that in respect of any such shares of Common Stock
initially transferred to the Borrower by Lender and subsequently transferred by
the Borrower to another transferee, “Loaned Shares” means an equivalent number
of shares of identical Common Stock.  If, as the result of a stock dividend,
stock split or reverse stock split, the number of outstanding shares of Common
Stock is increased or decreased, then the number of outstanding Loaned Shares
shall be proportionately increased or decreased, as the case may be.  If any new
or different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy) not involving an
Unaffiliated Third Party, such new or different security (or such two or more
securities collectively) shall, effective upon such exchange, be deemed to
become a Loaned Share in substitution for the former Loaned Share for which such
exchange is made.

3



--------------------------------------------------------------------------------



 



     “Market Value” on any day means (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent, in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such securities or property in connection is to the contrary.
     “Maximum Number of Shares” means 3,444,975 shares of Common Stock, subject
to the following adjustments:
     (a) If, as the result of any change in nominal value or par value, or any
stock dividend, stock split or reverse stock split, the number of outstanding
shares of Common Stock is increased or decreased, the Maximum Number of Shares
shall, effective as of the payment or delivery date of any such event, be
proportionally increased or decreased, as the case may be.
     (b) If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy) involving an
Unaffiliated Third Party, the Common Stock is exchanged for or converted into
cash, securities or other property, the Maximum Number of Shares shall be
reduced to zero on the effective date of such event.
     (c) Upon the termination of any Loan pursuant to Section 5(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender.
     (d) Notwithstanding the foregoing, in no event shall the Maximum Number of
Shares at any time exceed the sum of (y) the product of (i) the aggregate
principal amount of Convertible Notes outstanding at such time, divided by
$1,000 and (ii) the Conversion Rate (as defined in the First Supplemental
Indenture) of the Convertible Notes plus (z) the product of (i) the aggregate
principal amount outstanding at such time of any additional convertible
securities of the Lender which the Lender has in writing consented to permit the
Borrower to hedge under this Agreement, divided by $1,000 and (ii) the
conversion rate (as defined in an indenture or a supplemental indenture relating
to such additional convertible securities) of such additional convertible
securities.
     “Non-Cash Collateral” means (i) any evidence of indebtedness issued, or
directly and fully guaranteed or insured, by the United States of America or any
agency or instrumentality thereof; (ii) any deposits, certificates of deposit or
acceptances of any institution which is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
$500 million at the time of deposit (and which may include the Collateral Agent
or any Affiliate of the Collateral Agent so long as the Collateral Agent is
other than Borrower or an Affiliate of Borrower); (iii) any investments of any
Person that is fully and unconditionally guaranteed by a bank referred to in
clause (ii); (iv) any repurchase agreements

4



--------------------------------------------------------------------------------



 



and reverse repurchase agreements relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or issued
by any agency thereof and backed as to timely payment by the full faith and
credit of the United States of America; (v) commercial paper of any corporation
incorporated under the laws of the United States or any State thereof that is
rated “investment grade” A-1 by Standard & Poor’s Rating Group, a division of
McGraw Hill Inc., or any successor thereto, or P-1 by Moody’s Investors
Services, Inc., or any successor thereto; (vi) any money market funds
(including, but not limited to, money market funds managed by the Collateral
Agent or an Affiliate of the Collateral Agent) registered under the Investment
Company Act of 1940, as amended; (vii) any letter of credit issued by a bank
referred to in clause (ii); and (viii) all proceeds of the foregoing; provided
that in no event shall Non-Cash Collateral include “margin stock” as defined by
Regulation U of the Board of Governors of the Federal Reserve System.
     “Pledge Date” has the meaning set forth in Section 3(a).
     “Pledge Period” means any period beginning on a Pledge Date and, to the
extent such Pledge Date occurred as a result of a Credit Downgrade, ending on
the earlier of (i) the Business Day immediately following the day on which
Borrower notifies Lender and Collateral Agent that a Credit Upgrade has occurred
and (ii) the date on which this Agreement shall terminate in accordance with the
terms of this Agreement.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York on the date hereof and as it may be amended from time to time.
     “Unaffiliated Third Party” shall mean, with respect to any transaction by
the Lender, any person that the Lender does not “control” (as that term is
defined by Rule 12b-2 under the Exchange Act) immediately prior to the
transaction.
     Section 2. Loans of Shares; Transfers of Loaned Shares.
     (a) Subject to the terms and conditions of this Agreement, Lender hereby
agrees to make available for borrowing by Borrower during the Loan Availability
Period, shares of Common Stock up to, in the aggregate, the Maximum Number of
Shares.
     (b) Subject to the terms and conditions of this Agreement, Borrower may, by
written notice to Lender delivered on or before July 8, 2008 (a “Borrowing
Notice”), seek to initiate a transaction in which Lender will lend Loaned Shares
to Borrower through the issuance by Lender of such Loaned Shares to Borrower
upon the terms, and subject to the conditions, set forth in this Agreement (each
such issuance and loan, a “Loan”).  Such Loan shall be confirmed by a
schedule and receipt listing the Loaned Shares provided by Lender to Borrower
(the “Confirmation”).  Such Confirmation shall constitute conclusive evidence
with respect to the Loan, including the number of shares of Common Stock that
are the subject of the Loan, to which the Confirmation relates, unless a written
objection to the Confirmation specifying the reasons for the objection is
received by Lender within five Business Days after the delivery of the
Confirmation to Borrower; provided that in no event shall the delivery of the
Confirmation or

5



--------------------------------------------------------------------------------



 



any such objection thereto delay the transfer of Loaned Shares to which a
Borrowing Notice relates pursuant to clause (d) below.
     (c) Notwithstanding anything to the contrary in this Agreement, Borrower
shall not be permitted to borrow, and may not initiate a Loan hereunder with
respect to, any shares of Common Stock at any time to the extent that Borrower
determines (i) that any Loan of such shares of Common Stock shall cause Borrower
or any Affiliate of Borrower subject to aggregation with Borrower under
Section 13 of the Exchange Act and the rules promulgated thereunder or any
“group” (within the meaning of such Section 13 and rules) of which Borrower is a
member (collectively, “Borrower Group”) to directly or indirectly have
Beneficial Ownership of more than 9.0% of the shares of Common Stock outstanding
at such time or (ii) Borrower or any Affiliate of Borrower, would be an
Interested Stockholder of Lender. If any delivery owed to Borrower hereunder is
not made, in whole or in part, as a result of this provision, Lender’s
obligation to make such delivery shall not be extinguished during the Loan
Availability Period and Lender shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, Borrower
gives notice to Lender that such delivery would not (i) result in Borrower Group
directly or indirectly having Beneficial Ownership of more than 9.0% of the
shares of Common Stock outstanding at such time or (ii) result in Borrower or
any Affiliate of Borrower becoming an Interested Stockholder of Lender. Under no
circumstances shall Lender be liable to Borrower for any Loan in contravention
of this Section 2(c).
     (d) Lender shall transfer Loaned Shares to Borrower on or before the Cutoff
Time on the date specified in the related Borrowing Notice provided that no
Loans will be made after July 8, 2008. Delivery of the Loaned Shares to Borrower
shall be made in the manner set forth under Section 13 below.
     Section 3. Collateral. 
     (a) Unless otherwise agreed by Borrower and Lender, Borrower shall, no
later than 10:00 a.m. New York time on the second Business Day immediately
following any day on which a Credit Downgrade has occurred, transfer to
Collateral Agent, for deposit to the Collateral Account, Collateral with a
Market Value at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares as of the close of business on the Business Day immediately
preceding such transfer (any such date, a “Pledge Date”).
     (b) During any Pledge Period, any Collateral transferred by Borrower to
Collateral Agent shall be security for Borrower’s obligations in respect of the
Loaned Shares and for any other obligations of Borrower to Lender hereunder. 
Borrower on the Pledge Date pledges with, assigns to, and grants Collateral
Agent for the benefit of Lender a continuing first priority security interest
in, and a lien upon, the Collateral, which shall attach upon the transfer of the
Loaned Shares by Lender to Borrower and which shall cease upon the transfer of
the Loaned Shares by Borrower to Lender, a Credit Upgrade or upon the transfer
of such Collateral to Borrower in accordance with the terms of this Agreement. 
In addition to the rights and remedies given to Lender hereunder, Lender shall
have all the rights and remedies of a secured party under

6



--------------------------------------------------------------------------------



 



the UCC.  To provide for the effectiveness, validity, perfection and priority of
Lender’s rights as a secured party, Borrower acknowledges that Collateral Agent
has obtained control of any financial assets included in the Collateral (or
shall have obtained control upon posting of such Collateral pursuant to the
terms contained herein) within the meaning of Sections 8-106 and 9-106 of the
UCC.  Collateral Agent acknowledges that it has control of the Collateral (or
shall have control upon posting of such collateral pursuant to the terms
contained herein) on behalf of Lender within the meaning of
Section 8-106(d)(1) of the UCC.  Notwithstanding anything to the contrary
herein, Lender may not use or invest the Collateral and Collateral Agent shall
take no instruction from Lender regarding the use or investment of Collateral. 
Promptly upon the termination of any Pledge Period, the Collateral Agent shall
release to the Borrower all of the Collateral.
     (c) The Borrower further agrees that if so requested by the Collateral
Agent at any time, to promptly execute all documents (including any security
agreements and transfers) and do all things (including the delivery, transfer,
assignment or payment of all or part of the Collateral to the Collateral Agent
or its nominee(s)) that the Collateral Agent may reasonably specify for the
purpose of (a) exercising the rights to the Collateral or (b) securing and
perfecting its security over or title to all or any part of the Collateral
(including transferring the Collateral into the name of the Collateral Agent or
its nominee(s)).
     (d) Except as otherwise provided herein, upon the transfer to Lender of
Loaned Shares pursuant to Section 6, Collateral Agent shall release to Borrower
Collateral with a Market Value equal to the Collateral Percentage of the Market
Value of the Loaned Shares so transferred but only to the extent that
immediately following such transfer of Collateral, no Collateral Deficit would
exist.  Such transfer of Collateral shall be made no later than the Cutoff Time
on the day the Loaned Shares are transferred, or if such day is not a day on
which a transfer of such Collateral may be effected under Section 13, or if the
transfer of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on
such day, then in each case the next day on which such a transfer may be
effected.
     (e) If Borrower transfers Collateral to Collateral Agent, as provided in
this Section 3, and Lender does not transfer (or has not transferred) the Loaned
Shares to Borrower, Borrower shall have the absolute right to the return of the
Collateral; and if Lender transfers Loaned Shares to Borrower and Borrower does
not transfer Collateral to Collateral Agent as provided in this Section 3,
Lender shall have the absolute right to the return of the Loaned Shares.
     (f) Borrower may, upon notice to Lender and Collateral Agent, substitute
Collateral for Collateral securing any Loan or Loans; provided that such
substituted Collateral shall have a Market Value such that the aggregate Market
Value of such substituted Collateral, together with all other Collateral, shall
equal or exceed the Collateral Percentage of the Market Value of the Loaned
Shares as of the date of such substitution.

7



--------------------------------------------------------------------------------



 



     Section 4. Mark to Market.
     (a) During any Pledge Period, if at the close of trading on any Business
Day during the Loan Availability Period the aggregate Market Value of all
Collateral shall be less than the Collateral Percentage of the Market Value of
all the outstanding Loaned Shares (a “Collateral Deficit”), Lender may, by
notice to Borrower and Collateral Agent, demand that Borrower transfer to
Collateral Agent, for deposit to the Collateral Account, no later than the
following Business Day, additional Collateral so that the Market Value of such
additional Collateral, when added to the Market Value of all other Collateral,
shall equal or exceed the Collateral Percentage of the Market Value of the
Loaned Shares on such Business Day of determination.
     (b) During any Pledge Period, if at the close of trading on any Business
Day during the Loan Availability Period the aggregate Market Value of all
Collateral shall be greater than the Collateral Percentage of the Market Value
of all the outstanding Loaned Shares (a “Collateral Excess”), Borrower may, by
notice to Lender and Collateral Agent, demand that Collateral Agent transfer to
Borrower such amount of the Collateral selected by Borrower so that the Market
Value of the Collateral, after deduction of such amounts, shall thereupon be at
least equal to the Collateral Percentage of the Market Value of the Loaned
Shares on such Business Day of determination; provided however that with respect
to clauses (a) and (b), the Collateral Agent will promptly give Lender a
statement setting forth the Market Value of all Collateral upon Lender’s request
and Lender shall have the right to audit the Market Value of all Collateral.
     (c) Notwithstanding the foregoing, with respect to any outstanding Loans
secured by Collateral, the respective rights of Lender and Borrower under
Section 4(a) and Section 4(b) may be exercised only where a Collateral Excess or
Collateral Deficit exceeds 5% of the Market Value of the Loaned Shares.
     Section 5. Loan Fee.  Borrower agrees to pay Lender a single loan fee per
Loan (a “Loan Fee”) equal to $0.01 per Loaned Share.  The Loan Fee shall be paid
by Borrower on or before the time of a transfer of the Loaned Shares pursuant to
Section 2(d) on a delivery-versus-payment basis through the facilities of the
Clearing Organization.
     Section 6. Loan Terminations.
     (a) Borrower may terminate all or any portion of a Loan on any Business Day
by giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower.
     (b) All outstanding Loans, if any, on the last day of the Loan Availability
Period shall terminate on the first Business Day following the last day of the
Loan Availability Period (the “Facility Termination Date”) and all outstanding
Loaned Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the fifth Business Day following the Facility Termination Date.
     (c) If on any date, the number of Loaned Shares exceeds the Maximum Number
of Shares, the number of Loaned Shares in excess of the Maximum Number of Shares
shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by

8



--------------------------------------------------------------------------------



 



Lender to Borrower, no later than the third Business Day following such date
(the “Delivery Due Date”). If as a result of complying with this Section 6(c),
Borrower Group would become a Beneficial Owner of more than 9.0% of the shares
of Common Stock outstanding at such time, or an Interested Stockholder of
Lender, then Borrower shall be permitted to extend the Delivery Due Date for all
or a portion of the corresponding delivery obligation and in no event no longer
than such time to allow Borrower to return, as promptly as reasonably
practicable (but subject to applicable law, regulation or policy), such Loaned
Shares, through one transaction or a series of transactions, without causing
Borrower Group to become, directly or indirectly a Beneficial Owner of more than
9.0% of the shares of Common Stock outstanding at such time, or an Interested
Stockholder of Lender.
     (d) If a Loan is terminated upon the occurrence of a Default as set forth
in Section 11, the Loaned Shares shall be delivered by Borrower to Lender,
without any consideration being payable in respect thereof by Lender to
Borrower, no later than the third Business Day following the termination date of
such Loan as provided in Section 11.
     Section 7. Distributions.
     (a) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of all of its outstanding Common Stock, Borrower shall pay to Lender (whether or
not Borrower is a holder of any or all of the outstanding Loaned Shares), within
one Business Day after the payment of such dividend or distribution, an amount
in cash equal to the product of (i) the amount per share of such dividend or
distribution and (ii) the number of Loaned Shares outstanding on the record date
for such dividend or distribution.
     (b) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of all of its outstanding
Common Stock in property or securities, including any options, warrants, rights
or privileges in respect of securities (other than a distribution of Common
Stock, but including any options, warrants, rights or privileges exercisable
for, convertible into or exchangeable for Common Stock) (a “Non-Cash
Distribution”), Borrower shall deliver to Lender (whether or not Borrower is a
holder of any or all of the outstanding Loaned Shares) in kind, within one
Business Day after the date of such Non-Cash Distribution, the property or
securities distributed in an amount equal to the product of (i) the amount per
share of Common Stock of such Non-Cash Distribution and (ii) the number of
Loaned Shares outstanding on the record date for such distribution.
     (c) Any interest, cash distribution or cash dividend made on or in respect
of any Collateral for any Loan hereunder, shall, subject to (e) below, be
delivered by the Collateral Agent to Borrower, on the date such interest, cash
distribution or cash dividend is received by the Collateral Agent.
     (d) Any non-cash distributions or dividend made on or in respect of any
Collateral for any Loan hereunder shall, subject to (e) below, be delivered by
the Collateral Agent to Borrower on the date such non-cash distribution or
dividend is received by the Collateral Agent.

9



--------------------------------------------------------------------------------



 



     (e) If the cash or other property received by the Collateral Agent under
the provisions of paragraph (c) or (d) of this Section 7 qualifies as
Collateral, to the extent that a transfer of such cash or other property to
Borrower by the Collateral Agent would give rise to a Collateral Deficit, the
Collateral Agent shall (only to the extent of any such Collateral Deficit) not
make such transfer of cash or other property in accordance with this Section 7,
but shall in lieu of such transfer immediately credit the amounts that would
otherwise have been transferable under this Section 7 to the Collateral Account.
     Section 8. Rights in Respect of Loaned Shares. Subject to the terms of this
Agreement, Borrower, insofar as it is the record owner of Loaned Shares, shall
have all of the incidents of ownership in respect of any such Loaned Shares
until such Loaned Shares are required to be delivered to Lender in accordance
with this Agreement including the right to transfer the Loaned Shares to others.
Borrower agrees that it or any of its Affiliates that are the record owner of
any Loaned Shares will not vote such Loaned Shares on any matter submitted to a
vote of Lender’s shareholders.
     Section 9. Representations and Warranties.
     (a) Each of Borrower and Lender represent and warrant to the other that:
     (i) it has full power to execute and deliver this Agreement, to enter into
the Loans contemplated hereby and to perform its obligations hereunder;
     (ii) it has taken all necessary action to authorize such execution,
delivery and performance;
     (iii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms; and
     (iv) the execution, delivery and performance of this Agreement does not and
will not violate, contravene, or constitute a default under, (A) its certificate
of incorporation, bylaws or other governing documents, (B) any laws, rules or
regulations of any governmental authority to which it is subject, (C) any
contracts, agreements or instrument to which it is a party or (D) any judgment,
injunction, order or decree by which it is bound.
     (b) Lender represents and warrants to Borrower, as of the date hereof, and
as of the date any Loaned Shares are transferred to Borrower in respect of any
Loan hereunder, that the Loaned Shares and all other outstanding shares of
Common Stock of the Lender have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, will be duly authorized, validly issued, fully
paid nonassessible shares of Common Stock; and the stockholders of Lender have
no preemptive rights with respect to the Loaned Shares.

10



--------------------------------------------------------------------------------



 



     (c) Lender represents and warrants to Borrower, as of the date hereof, and
as of the date any Loaned Shares are transferred to Borrower in respect of any
Loan hereunder, that the outstanding shares of Common Stock are listed on NASDAQ
Global Market (“NASDAQ”) and the Loaned Shares have been approved for listing on
NASDAQ, subject to official notice of issuance.
     (d) Lender represents and warrants to Borrower, as of the date any Loaned
Shares are transferred to Borrower in respect of any Loan hereunder, Lender is
not “insolvent” (as such term is defined under Section 101(32) of Title 11 of
the United States Code (the “Bankruptcy Code”)).
     (e) Lender represents to Borrower that for United States tax purposes it is
a resident of the United States.
     (f) The representations and warranties of Borrower and Lender under this
Section 9 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.
     Section 10. Covenants.
     (a) The parties hereto acknowledge that Borrower has informed Lender that
Borrower is a “financial institution” within the meaning of Section 101(22) of
the Bankruptcy Code. The parties hereto further acknowledge and agree that
(i) each Loan hereunder is intended to be a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code; (ii) each and every
transfer of funds, securities and other property under this Agreement is
intended to be a “settlement payment” or a “margin payment,” as such terms are
used in Sections 362(b)(6) and 546(e) of the Bankruptcy Code; and (iii) the
rights given to Lender hereunder upon a Default by Borrower are intended to
constitute the rights to cause the liquidation of a securities contract and to
set off mutual debts and claims in connection with a securities contract, as
such terms are used in Sections 555 and 362(b)(6) of the Bankruptcy Code.
     (b) Borrower covenants and agrees with Lender that insofar as it is the
record owner of any Loaned Shares, such Loaned Shares will be used, if at all,
solely for the purpose of directly or indirectly (y) facilitating the sale and
the hedging of the Convertible Notes by the holders thereof or, (z) with the
prior written consent of the Lender, facilitating the sale and the hedging of
any additional convertible securities which the Lender may issue from time to
time by the holders thereof.
     (c) Lender shall, no later than five Business Days prior to any day on
which Lender effects a repurchase of Common Stock, give Borrower a written
notice of such repurchase (a “Repurchase Notice”) if, following such repurchase,
the Maximum Borrow Percentage (as defined below) after giving effect to such
repurchase would be greater by 0.5% than the Maximum Borrow Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Maximum Borrow Percentage as of the
date hereof). The “Maximum Borrow Percentage” as of any day is the fraction, the

11



--------------------------------------------------------------------------------



 



numerator of which is the Maximum Number of Shares on such day, and the
denominator of which is the number of shares of Common Stock outstanding on such
day, including all outstanding Loaned Shares.
     Section 11. Events of Default.
     (a) All Loans, and any further obligation to make Loans under this
Agreement, may, at the option of Lender by a written notice to Borrower (which
option shall be deemed exercised, even if no notice is given, immediately on the
occurrence of an event specified in Section 11(a)(iv) below), be terminated
(i) immediately on the occurrence of any of the events set forth in Section
11(a)(iv) below and (ii) two Business Days following such notice on the
occurrence of any of the other events set forth below, (each, a “Default”):
     (i) Borrower fails to deliver Loaned Shares to Lender as required by
Section 6;
     (ii) Borrower fails to deliver or pay to Lender when due any cash,
securities or other property as required by Section 7;
     (iii) Borrower fails to transfer Collateral when due as required by
Section 3 and Section 4;
     (iv) the occurrence of any of the following:
          (A) the Borrower is unable or admits its inability to pay its debts as
they fall due, suspends making payments (whether principal or interest) on any
of its debts or announces an intention to do so or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness or is
otherwise deemed unable to pay its debts within the meaning of section 123(a),
(b), or (2) of the Insolvency Act 1986 (United Kingdom); and/or
          (B) any corporate action, legal proceedings or other procedure or step
is taken in relation to:
          (a) the suspension of its payments, a moratorium of any of its
indebtedness, its winding-up, its dissolution, its administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) other than a solvent liquidation or reorganization with another
entity with which it forms a group or an order is made or a resolution passed
for its winding up;
          (b) a composition, compromise, assignment or arrangement with any of
its creditors;

12



--------------------------------------------------------------------------------



 



          (c) the appointment of a liquidator, receiver, administrative receiver
administrator, compulsory manager or other similar officer in respect of it or
of its assets; or
          (d) enforcement of any security interests created over any of its
assets;
          or any analogous procedure or step is taken in respect of it in any
jurisdiction;
     (v) Borrower fails to provide any indemnity as required by Section 14;
     (vi) Borrower notifies Lender of its inability to or intention not to
perform Borrower’s obligations hereunder or otherwise disaffirms, rejects or
repudiates any of its obligations hereunder; or
     (vii) Any representation made by Borrower under this Agreement in
connection with any Loan or Loans hereunder shall be incorrect or untrue in any
material respect during the term of any Loan hereunder or Borrower fails to
comply in any material respect with any of its covenants under this Agreement.
     Section 12. Lender’s Remedies.
     (a) Upon the termination of any Loan by Lender under Section 11, Borrower
may, with the prior written consent of Lender (which consent may be withheld at
Lender’s sole discretion; provided however that, Lender shall not withhold such
request if Borrower as a result would unavoidably become, directly or
indirectly, a Beneficial Owner of more than 9.0% of the shares of Common Stock
outstanding at such time), in lieu of the delivery of Loaned Shares to Lender in
accordance with Section 6, pay to Lender, no later than one Business Day
following notice of such Default to Borrower, an amount in immediately available
funds (the “Replacement Cash”) equal to the product of the Closing Price as of
the date of such notice of Default and the number of Loaned Shares otherwise
required to be delivered; provided that if Lender consents to the delivery of
Replacement Cash, Borrower may direct the Collateral Agent to deliver to Lender
any Collateral held by the Collateral Agent in respect of the Loan so terminated
and, to the extent the Market Value of any such Collateral delivered to Lender
is less than the required amount of Replacement Cash, pay to Lender such
difference in immediately available funds. Any Collateral in respect of the Loan
so terminated that is not so delivered to Lender pursuant to this clause shall,
upon payment in full of the Replacement Cash to Lender, be immediately delivered
by Collateral Agent to Borrower.
     (b) Notwithstanding anything to the contrary herein, if on any date on
which Borrower is required to return Loaned Shares to Lender, the purchase of
Common Stock in an amount equal to all or any portion of the number of Loaned
Shares to be delivered to Lender in accordance with Section 6 shall (A) be
prohibited by any law, rules or regulation of any governmental authority to
which it is or would be subject, (B) violate, or would upon such purchase likely
violate, any order or prohibition of any court, tribunal or other governmental
authority, (C) require the prior consent of any court, tribunal or governmental
authority prior to any such

13



--------------------------------------------------------------------------------



 



repurchase, (D) subject Borrower, in the reasonable judgment of Borrower, to any
liability or potential liability under any applicable federal securities laws,
or (E) be commercially impracticable, in the reasonable judgment of Borrower, in
the time period required by Section 6 (each of (A), (B), (C), (D) and (E), a
“Redelivery Obstacle”), then, in each case, Borrower shall immediately notify
Lender of the Redelivery Obstacle and the basis therefor, whereupon Borrower’s
obligations under Section 6 as to such Loaned Shares shall be suspended until
such time as no Redelivery Obstacle with respect to such obligations shall exist
(a “Redelivery Suspension”). Following the occurrence of and during the
continuation of any Redelivery Suspension, Borrower shall use commercially
reasonable efforts to remove or cure the Redelivery Obstacle as promptly as
reasonably practicable. If Borrower is unable to remove or cure the Redelivery
Obstacle within thirty Business Days of the date on which Borrower is required
to return Loaned Shares pursuant to Section 6, Borrower shall pay to Lender, in
lieu of the delivery of Loaned Shares in accordance with Section 6, Replacement
Cash equal to the product of the Closing Price as of the Business Day
immediately preceding the date Borrower makes such payment and the number of
Loaned Shares otherwise required to be delivered. If Borrower does not pay such
Replacement Cash during any Pledge Period, Lender shall have the right,
exercisable in it sole discretion, to direct the Collateral Agent to, and the
Collateral Agent upon receipt of the written request of Lender (with a copy to
Borrower) shall, release to Lender an amount of Collateral with a Market Value
equal to the Market Value of all (or such fewer number as Lender may specify) of
the Loaned Shares that are the subject of the Redelivery Suspension, whereupon
the Borrower’s obligation to return the specified number of Loaned Shares to the
Lender shall be automatically extinguished.
     (c) If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 6 when due or shall fail to pay the Replacement Cash to Lender when due
in accordance with Section 12(a) or (b) above (to the extent Borrower is
permitted and elects to pay Replacement Cash), then, in either case, in addition
to any other remedies available to Lender under this Agreement or under
applicable law, Lender shall have the right (without further notice to Borrower)
to (i) purchase a like amount of Loaned Shares (“Replacement Shares”) in the
principal market for such securities in a commercially reasonable manner,
(ii) sell any Collateral in the principal market for such Collateral in a
commercially reasonable manner and (iii) apply and set off the Collateral, if
any, and any proceeds thereof against the payment of the purchase price for such
Replacement Shares and any amount due to Lender hereunder; provided that Lender
may not proceed under (ii) or (iii) until 20 days has elapsed since the failure
to deliver such Loaned Shares or pay such Replacement Cash and Borrower has not
delivered such Loaned Shares or paid such Replacement Cash since such failure.
To the extent Lender shall exercise such right, Borrower’s obligation to return
a like amount of Loaned Shares or to pay the Replacement Cash, as applicable,
shall terminate and Borrower shall be liable to Lender for the purchase price of
Replacement Shares (plus all other amounts, if any, due to Lender hereunder). In
the event that the purchase price of Replacement Shares (plus all other amounts,
if any, due to Lender hereunder) exceeds the amount of Collateral, if any,
Borrower shall be liable to Lender for the amount of such excess. The purchase
price of Replacement Shares purchased under this Section 12 shall include, and
the proceeds of any sale of Collateral shall be determined after deduction of,
broker’s fees and commissions and all other reasonable costs, fees and expenses
related to

14



--------------------------------------------------------------------------------



 



such purchase and sale. In the event Lender exercises its rights under this
Section 12, Lender may elect in its sole discretion, in lieu of purchasing all
or a portion of the Replacement Shares or selling all or a portion of the
Collateral, to be deemed to have made such purchase of Replacement Shares or
sale of Collateral, as applicable, for an amount equal to the Closing Price of
the Common Stock on the date Lender elects to exercise this remedy. Upon the
satisfaction of all Borrower’s obligations hereunder, any remaining Collateral
shall be returned to Borrower.
     Section 13. Transfers.
     (a) All transfers of Loaned Shares to Borrower or to Lender hereunder shall
be made through the Clearing Organization. All transfers of Collateral to the
Collateral Agent by Borrower shall be made by crediting the Collateral Account.
All transfers of Collateral to Lender by the Collateral Agent shall be made in
the manner directed by Lender. In every transfer of “financial assets” (within
the meaning of Section 8-102 of the UCC) hereunder, the transferor shall take
all steps necessary (a) to effect a delivery to the transferee under
Section 8-301 of the UCC, or to cause the creation of a security entitlement in
favor of the transferee under Section 8-501 of the UCC, (b) to enable the
transferee to obtain “control” (within the meaning of Section 8-106 of the UCC),
and (c) to provide the transferee with comparable rights under any applicable
foreign law or regulation.
     (b) All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.
     (c) A transfer of securities or cash may be effected under this Section 13
on any day except (i) a day on which the transferee is closed for business at
its address set forth in Section 18 or (ii) a day on which the Clearing
Organization or wire transfer system is closed, if the facilities of the
Clearing Organization or wire transfer system are required to effect such
transfer.
     (d) The rights and duties of Borrower under this Agreement may not be
assigned or transferred by Borrower without the prior written consent of Lender,
such consent not to be unreasonably withheld; provided that Borrower may assign
or transfer any of its rights or duties hereunder to Borrower’s ultimate parent
entity or any directly or indirectly wholly-owned subsidiary or Affiliate of
Borrower’s ultimate parent entity (a “Permitted Transferee”) without the prior
written consent of Lender as long as such Permitted Transferee is of equal or
better credit rating as the borrower or is guaranteed by the Borrower or an
entity of equal or better credit rating as the Borrower.
     Section 14. Indemnities.
     (a) Lender hereby agrees to indemnify and hold harmless Borrower and its
Affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with,
(i) any breach by Lender

15



--------------------------------------------------------------------------------



 



of any of its representations or warranties contained in Section 9 or (ii) any
breach by Lender of any of its covenants or agreements in this Agreement.
     (b) Borrower hereby agrees to indemnify and hold harmless Lender and its
Affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses , including without limitation any of the foregoing
incurred pursuant to indemnification or other provisions of other agreements,
incurred or suffered by any such person or entity directly or indirectly arising
from, by reason of, or in connection with (i) any breach by Borrower of any of
its representations or warranties contained in Section 9 or (ii) any breach by
Borrower of any of its covenants or agreements in this Agreement.
     (c) In case any claim or litigation which might give rise to any obligation
of a party under this Section 14 (each an “Indemnifying Party”) shall come to
the attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby. The Indemnifying
Party shall promptly notify the Indemnified Party in writing if it accepts such
claim or litigation as being within its indemnification obligations under this
Section 14. Such response shall be delivered no later than 30 days after the
initial notification from the Indemnified Party; provided that, if the
Indemnifying Party reasonably cannot respond to such notice within 30 days, the
Indemnifying Party shall respond to the Indemnified Party as soon thereafter as
reasonably possible.
     (d) An Indemnifying Party shall be entitled to participate in and, if
(i) in the judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party. An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 14 without the written consent of the Indemnifying Party.
     Section 15. Termination of Agreement.
     (a) This Agreement may be terminated (i) at any time by the written
agreement of Lender and Borrower, (ii) by Lender upon the occurrence of a
Default or (iii) upon the earlier of (A) June 15, 2013 and (B) the date on which
the Lender has notified the Borrower in writing of its intention to terminate
this Agreement at any time after the latest of (y) the date on which the entire
principal amount of Convertible Notes ceases to be outstanding and (z) the date
on which the entire principal amount of any additional convertible securities of
the Lender which the Lender has in writing consented to permit the Borrower to
hedge under this Agreement ceases to

16



--------------------------------------------------------------------------------



 



be outstanding, in each case, whether as a result of conversion, redemption,
repurchase, cancellation or otherwise.
     (b) Unless otherwise agreed by Borrower and Lender, the provisions of
Section 14 shall survive the termination of this Agreement.
     Section 16. Registration Provisions. If, following the initial Loan
hereunder and registration of the initial Loaned Shares in respect of such Loan,
any subsequent Loan and public sale of the Loaned Shares in respect of such
subsequent Loan, in the reasonable opinion of counsel to Borrower, would require
registration under the Securities Act of 1933, as amended, Lender shall register
such sale in a form and manner reasonably satisfactory to Borrower, and shall
enter into an underwriting agreement substantially in the form of the
Underwriting Agreement dated as of June 18, 2008 relating to the issuance and
sale of such initial Loaned Shares and shall afford Borrower and its
representatives and agents an opportunity to conduct an appropriate “due
diligence” investigation to Borrower’s reasonable satisfaction, all at the
expense of Lender. In no event shall this Section 16 require Lender to register
shares of Common Stock in excess of the Maximum Number of Shares.
     Section 17. Delivery of Shares. Notwithstanding anything to the contrary
herein, Borrower may, by prior notice to Lender, satisfy its obligation to
deliver any shares of Common Stock on any date due under the terms of this
Agreement (an “Original Delivery Date”) by making separate deliveries of shares
of Common Stock at more than one time on or prior to such Original Delivery
Date, so long as the aggregate number of shares of Common Stock so delivered on
or prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date.
     Section 18. Notices.
     (a) All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received.
     (b) All such notices and other communications shall be directed to the
following address:

  (i)   If to Borrower or Borrowing Agent to:         Credit Suisse Securities
(USA) LLC
Eleven Madison Avenue
New York, NY 10010
    (ii)   If to Collateral Agent to:         Credit Suisse Securities
(USA) LLC, as Collateral Agent,
Eleven Madison Avenue
New York, NY 10010

17



--------------------------------------------------------------------------------



 



  (iii)   If to Lender to:         Energy Conversion Devices, Inc.
2956 Waterview Drive
Rochester Hills, Michigan 48309
Facsimile: (248) 844-1214
Attention: General Counsel         With a copy to:         W. Andrew Jack
Covington & Burling LLP
1201 Pennsylvania Ave., NW
Washington, DC 20004
(202) 778-5232

     (c) In the case of any party, at such other address as may be designated by
written notice to the other parties.
     Section 19. Governing Law; Submission To Jurisdiction; Severability.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, but excluding any choice of law provisions
that would require the application of the laws of a jurisdiction other than New
York.
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.
     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     (d) To the extent permitted by law, the unenforceability or invalidity of
any provision or provisions of this Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.

18



--------------------------------------------------------------------------------



 



     Section 20. Designation of Replacement Collateral Agent. If at any time
while this Agreement is in effect (i) Credit Suisse Securities (USA) LLC ceases
to be a securities intermediary or (ii) Lender shall determine, in its sole
discretion, that any of the relationships by or among the parties hereto are
reasonably likely to prevent Lender from acquiring, or jeopardize the
continuation and enforceability of, Lender’s continuing first priority security
interest in the Collateral as contemplated under Section 3(b), Lender shall be
entitled to designate a bank or trust company reasonably satisfactory to
Borrower as a successor Collateral Agent. In the event of a designation of a
successor Collateral Agent, each of the parties to this Agreement agrees to take
all such actions as are reasonably necessary to effect the transfer of rights
and obligations of Credit Suisse Securities (USA) LLC as Collateral Agent
hereunder to such successor Collateral Agent, including the execution and
delivery of amendments to this Agreement as shall be necessary to effect such
designation and transfer.
     Section 21. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.

              Energy Conversion Devices, Inc.
as Lender   Credit Suisse International
as Borrower
 
           
By:
  /s/ Kelly R. Baker   By:   /s/ Tobias Schraven
 
           
Name:
  Kelly R. Baker   Name:   Tobias Schraven
Title:
  VP and Treasurer   Title:   Director
 
           
 
      By:   /s/ Steven Winnert
 
           
 
      Name:   Steven Winnert
 
      Title:   Managing Director
 
                    Credit Suisse Securities (USA) LLC
as Collateral Agent
 
           
 
      By:   /s/ Barry Dixon
 
           
 
      Name:   Barry Dixon
 
      Title:   Vice President
 
                    Credit Suisse Securities (USA) LLC
as Borrowing Agent
 
           
 
      By:   /s/ Marisa Scauzillo
 
           
 
      Name:   Marisa Scauzillo
 
      Title:   Vice President

